DETAILED ACTION
This action is responsive to the RCE filed on 10/05/2020. 
Claims 1, 3, 5, 6, 8, 10, 11, 13, 15-18 are pending in the case.  Claims 1, 6, and 11 are independent claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2020 has been entered.

Double Patenting
The previous double patenting rejection is withdrawn in view of the amendment.

Allowable Subject Matter
Claims 1, 3, 5, 6, 8, 10, 11, 13, 15-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 6, and 11 when considered as a whole, is allowable over the prior art of record.  Specifically, prior art of record Shiraishi et al. (US 6661438 B1) and Kwak et al. (US 2009/0070711 A1) fail to clearly teach or fairly suggest the following limitations:



moving based on the detected rotation of the crown, the content in a direction that is away from a beginning of the content and towards an end of the content so that a respective portion of the content moves toward a respective portion of the display without reaching the respective portion of the display; and 
in accordance with a determination that the respective portion of the content has been moved, based on the rotation of the crown, within a predefined distance of the respective portion of the display;
automatically moving the respective portion of the content to the respective portion of the display, and 
generating a tactile output at the wearable electronic device, wherein generating the tactile output is conditioned on the respective portion of the content being moved, 2 115602996Application No.: 15/818,500Docket No.: P21156USC4/77770000329204 based on the rotation of the crown, within the predefined distance of the respective portion of the display.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.


Heubel et al. (US 2009/0231271 A1) – a device having a user interface that generates a haptic effect in response to user inputs or gestures (see ¶ 0005).  The device receives an indication that the user is scrolling through a list of elements and an indication that an element is selected; the device determines the scroll rate and generates a haptic effect that has a magnitude that is based on the scroll rate (see ¶ 0005) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179